Exhibit 10a
GENESCO INC.
AMENDED AND RESTATED
EVA INCENTIVE COMPENSATION PLAN
(as amended effective January 30, 2011)
1. Purpose.
The purposes of the Genesco Inc. EVA Incentive Compensation Plan (“the Plan”)
are to motivate and reward excellence and teamwork in achieving maximum
improvement in shareholder value; to provide attractive and competitive total
cash compensation opportunities for exceptional corporate and business unit
performance; to reinforce the communication and achievement of the mission,
objectives and goals of the Company; to motivate managers to think strategically
(long term) as well as tactically (short term); and to enhance the Company’s
ability to attract, retain and motivate the highest caliber management team. The
purposes of the Plan shall be carried out by payment to eligible participants of
annual incentive cash awards, subject to the terms and conditions of the Plan
and the discretion of the Compensation Committee of the board of directors of
the Company.
2. Authorization.
On February 24, 2004, the Compensation Committee approved the Plan. On April 26,
2005, February 20, 2007, August 22, 2007, and February 23, 2010, and April 26,
2011, the Committee amended the Plan.
3. Selection of Participants.
Participants shall be selected annually by the Chief Executive Officer from
among eligible employees of the Company who serve in operational,
administrative, professional or technical capacities. The participation and
target bonus amounts of Company officers and the Management Committee shall be
approved by the Compensation Committee with the advice of the Chief Executive
Officer. The Chief Executive Officer shall not be eligible to participate in the
Plan.
The Chief Executive Officer shall annually assign participants to a Business
Unit. For participants whose Business Unit consists of more than one profit
center, the Chief Executive Officer shall determine in advance the relative
weight to be given to the performance of each profit center in the calculation
of awards. If a participant is transferred to a different business unit during
the Plan Year he or she shall be eligible to receive a bonus for each of the
Business Units to which the participant was assigned during the Plan Year,
prorated for the amount of time worked in each assignment, unless the Chief
Executive Officer determines that a different proration is warranted in the
circumstances.
In the event of another significant change in the responsibilities and duties of
a participant during a Plan Year, the Chief Executive Officer shall have the
authority, in his sole discretion, to terminate





--------------------------------------------------------------------------------



 



the participant’s participation in the Plan, if such change results in
diminished responsibilities, or to make such changes as he deems appropriate in
(i) the target award the participant is eligible to earn, (ii) the participant’s
applicable goal(s) and (iii) the period during which the participant’s
applicable award applies.
4. Participants Added During Plan Year.
A person selected for participation in the Plan after the beginning of a Plan
Year will be eligible to earn a prorated portion of the award the participant
might have otherwise earned for a full year’s service under the Plan during that
Plan Year, provided the participant is actively employed as a participant under
the Plan for at least 120 days during the Plan Year. The amount of the award
(positive or negative), if any, earned by such participant for such Plan Year
shall be determined by dividing the award the participant would have received
for a full year’s service under the Plan by twelve, and multiplying the quotient
by the number of full months of the Plan Year during which the employee
participated in the Plan.
5. Disqualification for Unsatisfactory Performance.
Any participant whose performance is found to be unsatisfactory or who shall
have violated in any material respect the Company’s Policy on Legal Compliance
and Ethical Business Practices shall not be eligible to receive an award under
the Plan in the current Plan Year. The participant shall be eligible to be
considered by the Chief Executive Officer for reinstatement to the Plan in
subsequent Plan Years. Any determination of unsatisfactory performance or of
violation of the Company’s Policy on Legal Compliance and Ethical Business
Practices shall be made by the Chief Executive Officer. Participants who are
found ineligible for participation in a Plan Year due to unsatisfactory
performance will be so notified in writing prior to October 31 of the Plan Year.
6. Eligibility; Partial Year; Termination of Employment.
Subject to the express exceptions set forth in this Section 6, only participants
who are full-time, active employees on the last day of a Plan Year and who have
been full-time, active employees for at least 120 days during the Plan Year
shall be eligible for an award with respect to that Plan Year.

  A.   Death or Retirement. A participant (or, as applicable, the estate of a
deceased participant) who was an active, full-time employee for at least
120 days during the Plan Year and who has retired pursuant to the Company’s
retirement policy or died while employed by the Company during the Plan Year
shall receive an award in an amount determined by dividing the amount of the
award such participant would have received for a full year’s service under the
Plan by twelve and multiplying the quotient by the number of full months of the
Plan Year during which the participant was classified in the Company’s payroll
system as as active, full-time employee.

2



--------------------------------------------------------------------------------



 



  B.   Leave. A participant who has been an active, full-time employee for at
least 120 days during the Plan Year and who is on approved medical leave or
other leave provided pursuant to applicable law, including the Family and
Medical Leave Act (“Qualified Leave”), on the last day of the Plan Year, or who
is an active, full-time employee on the last day of the Plan Year but has taken
Qualified Leave during the Plan Year, shall receive an award in an amount
determined by dividing the amount of the award such participant would have
received for a full-year’s service under the Plan by twelve and multiplying the
quotient by the number of full months of the Plan Year during which such
participant was either (1) an active, full-time employee or (2) on the first
twelve weeks of Qualified Leave taken by such participant during the Plan Year.
        A participant who has been an active, full-time employee for at least
120 days during the Plan Year and is an active, full-time employee on the last
day of the Plan Year, but who has been on unpaid leave other than Qualified
Leave during the Plan Year shall receive an award in an amount determined by
dividing the amount of the award such participant would have received for a full
year of service under the Plan by twelve and multiplying the quotient by the
number of full months of the Plan Year during which such participant was an
active, full-time employee.

7. Economic Value Added (“EVA”) Calculation
EVA for a Business Unit or the entire Company, as applicable, shall be the
result of a Business Unit’s or the Company’s net operating profit after taxes
less a charge for capital employed by that Business Unit or the Company. The
Company will track the change in EVA by Business Unit over each Plan Year for
the purpose of determining bonus as further described below.
8. Amount of Awards.
Participants are eligible to earn cash awards based on (i) change in EVA for a
Business Unit and (ii) achievement of individual Performance Plan Goals to be
approved by the Chief Executive Officer prior to March 31 of each Plan Year.
Prior to the beginning of each Plan Year, the Chief Executive Officer will
establish for each Business Unit and for the Company as a whole target levels of
expected changes in EVA for each Business Unit and for the Company for such Plan
Year and a range of multiples to be applied to the participant’s target bonus
based on actual performance for the Plan Year. The multiple related to Business
Unit performance is referred to as the “Business Unit Multiple.” If a
participant’s Business Unit is comprised of more than one profit center, the
Chief Executive Officer shall determine the relative weight to be assigned to
each profit center’s Business Unit Multiple. The Business Unit Multiple for such
participant shall be the weighted average of the Business Unit Multiples for
each profit center comprising the participant’s Business Unit. The multiple
related to the performance of the Company as a whole is referred to as the
“Corporate Multiple.” The Corporate Multiple and Business Unit Multiples may be
positive or

3



--------------------------------------------------------------------------------



 



negative and may consist of whole numbers or fractions. Not later than March 31
the Plan Year, the participant and the participant’s supervisor shall agree on a
set of strategic performance objectives for the participant for the Plan Year
(the “Performance Plan Goals”).
The “Declared Bonus” shall be determined as follows:
For participants who are Business Unit Presidents, the Declared Bonus shall
equal the sum of (A) the Business Unit Multiple times 60% the participant’s
target bonus plus (B) the Corporate Multiple times 15% of the participant’s
target bonus plus (C) the percentage of the participant’s achievement of his or
her Performance Plan Goals determined by the participant’s supervisor (the
“Performance Plan Percentage”) times one-quarter of the participant’s target
bonus times the Business Unit Multiple; provided, however that if the Business
Unit Multiple is a negative number, the Performance Plan Percentage shall be
100%.
For other Business Unit participants, the Declared Bonus shall equal the sum of
(A) the Business Unit Multiple times 75% of the participant’s target bonus plus
(B) the Business Unit Multiple times 25% of the participant’s target bonus times
the Performance Plan Percentage; provided, however that if the Business Unit
Multiple is a negative number, the Performance Plan Percentage shall be 100%.
For the Corporate Staff participants, the Declared Bonus shall equal the sum of
(A) the Corporate Multiple times 75% of the participant’s target bonus plus
(B) the Corporate Multiple times 25% of the participant’s target bonus times the
Performance Plan Percentage; provided that, if the Corporate Multiple is a
negative number, the Performance Plan Percentage shall be 100%.
For participants who have a positive or zero Bonus Bank (as defined below)
balance, the bonus payout at the end of the Plan Year shall be equal to the sum
of: (i) the Declared Bonus, up to three times the participant’s target bonus for
the Plan Year plus (ii) one-third of the participant’s Declared Bonus in excess
of three times the target bonus. For participants with a negative Bonus Bank
balance who earn a positive Declared Bonus, an amount equal to 50% of the
Declared Bonus (disregarding, for purposes of the calculation in this sentence,
any reduction in the Declared Bonus by reason of the participant’s achievement
of a Performance Plan Percentage less than 100%) in excess of two times the
target bonus will be credited to the negative Bonus Bank and, of the balance, up
to 3 times the target bonus plus one-third of the Declared Bonus in excess of
three times the target bonus shall be paid out. Any of the Declared Bonus
remaining after the application of the previous sentence shall be retained as a
separate account balance (the “Separate Account”). The Separate Account
established for any Plan Year shall be paid out in three equal annual
installments beginning the year following the current Plan Year, except that any
positive Separate Account balance that exists from prior Plan Years and has not
been so paid out will be fully netted against any negative award with respect to
a subsequent Plan Year.

4



--------------------------------------------------------------------------------



 



A “Bonus Bank” shall be established for each participant each year and shall
consist of: (i) the participant’s positive Declared Bonus not distributed
because of payout limitations or (ii) the participant’s negative Declared Bonus,
as applicable. The positive Bonus Bank established for each Plan Year shall be
paid out in three equal annual installments beginning the year following the
current Plan Year except that positive bank balances that exist from prior years
will be fully netted against a negative award in the year the negative award is
realized. The negative Bonus Bank established for any Plan Year shall be
eliminated to the extent not repaid pursuant to the preceding paragraph at the
end of three years following the Plan Year with respect to which it arose.
Subject to the provisions of Section 9 hereof, any positive balance in the Bonus
Bank and the Separate Account shall be payable without interest promptly upon
the Company’s termination of the participant’s employment without “Cause,” or
upon the participant’s death. “Cause” for termination for purposes of this Plan
means any act of dishonesty involving the Company, any violation of the Policy
on Legal Compliance and Ethical Business Practices as then in effect, any breach
of fiduciary duty owed to the Company, persistent or flagrant failure to follow
the lawful directives of the board of directors or of the executive to whom the
participant reports or conviction of a felony. Subject to the provisions of
Section 9, any positive balance which is accrued with respect to any Plan Year
ending on or before January 29, 2011 in the Bonus Bank or the Separate Account
of a participant who retires pursuant to the Company’s retirement policy shall
be payable without interest promptly after the participant’s retirement date.
Any positive balance accruing with respect to Plan Years ending after
January 29, 2011 in the Bonus Bank and the Separate Account of a participant who
retires pursuant to the Company’s retirement policy shall be paid out in three
equal annual installments, payable without interest on or about the date when
bonus payments are made for each Plan Year beginning with the payment date for
the Plan Year in which the participant’s retirement is effective; provided,
however, that the retired participant’s positive Bonus Bank and Separate Account
balances shall be subject to reduction by the amount of any negative award with
respect to the Plan Year in which the participant’s retirement is effective,
calculated in accordance with Section 6 hereof, and for any negative award that
would have been earned by such participant with respect to any subsequent Plan
Year, assuming that he or she had remained a participant in the same business
unit with the same target bonus as was applicable immediately prior to
retirement.
Nothing in this Plan (including but not limited to the foregoing definition of
Cause) shall in any manner alter the participant’s status as an employee at will
or limit the Company’s right or ability to terminate the participant’s
employment for any reason or for no reason at all. Upon termination for Cause or
voluntary termination at the participant’s instance, any unpaid portion of the
Bonus Bank and the Separate Account will be forfeited by the participant.
9. Specification of Payment Date for Performance Awards.
Any awards payable under the Plan (including awards with respect to participants
who die, are placed on medical leave of absence or voluntarily retire during the
Plan Year), other than the

5



--------------------------------------------------------------------------------



 



amount, if any, to be credited to the Bonus Bank, will be made in cash, net of
applicable withholding taxes, by the fifteenth day of the third month following
the close of the Plan Year, but in no event prior to the date on which the
Company’s audited financial statements for the Plan Year are reviewed by the
audit committee of the Company’s board of directors. The positive Bonus Bank
balance will be paid in cash, net of applicable withholding taxes, on the second
and third anniversaries of the payment of the Declared Bonus to which such
amounts relate, subject to reduction as provided in Article 8 hereof.
It is intended that (1) each installment of the payments provided under this
Plan is a separate “payment” for purposes of Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended (the “Code”), and (2) that the
payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding
anything to the contrary in this Plan, if the Company determines (i) that on the
date a participant’s employment with the Company terminates or at such other
time that the Company determines to be relevant, the participant is a “specified
employee” (as such term is defined under Section 409A) of the Company and
(ii) that any payments to be provided to the participant pursuant to this Plan
are or may become subject to the additional tax under Section 409(A)(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Plan then (A) such payments shall be delayed until the date that is six months
after the date of the participant’s “separation from service” (as such term is
defined under Section 409A of the Code) with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”) and (B) such payments shall be
increased by an amount equal to interest on such payments for the Payment Delay
Period at a rate equal to the prime rate in effect as of the date the payment
was first due (for this purpose, the prime rate will be based on the rate
published from time to time in The Wall Street Journal).
10. Plan Administration.
The Chief Executive Officer shall have final authority to interpret the
provisions of the Plan. Interpretations by the Chief Executive Officer which are
not patently inconsistent with the express provisions of the Plan shall be
conclusive and binding on all participants and their designated beneficiaries.
It is the responsibility of the Senior Vice President-Strategy & Shared Services
(i) to cause each person selected to participate in the Plan to be furnished
with a copy of the Plan and to be notified in writing of such selection, the
applicable goals and the range of the awards for which the participant is
eligible; (ii) to cause the awards to be calculated in accordance with the Plan;
and (iii) except to the extent reserved to the Chief Executive Officer or the
Compensation Committee hereunder, to administer the Plan consistent with its
express provisions.

6



--------------------------------------------------------------------------------



 



11. Non-assignability.
A participant may not at any time encumber, transfer, pledge or otherwise
dispose of or alienate any present or future right or expectancy that the
participant may have at any time to receive any payment under the Plan. Any
present or future right or expectancy to any such payment is non-assignable and
shall not be subject to execution, attachment or similar process.
12. Miscellaneous.
Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any participant’s employment or to change any participant’s
duties and responsibilities, nor confer upon any participant the right to be
selected to participate in any incentive compensation plans for future years.
Neither the Chief Executive Officer, the Senior Vice President-Strategy & Shared
Services, nor the Compensation Committee shall have any liability for any action
taken or determination made under the Plan in good faith.

13.   Binding on Successors.

The obligations of the Company under the Plan shall be binding upon any
organization which shall succeed to all or substantially all of the assets of
the Company, and the term Company, whenever used in the Plan, shall mean and
include any such organization after the succession. If the subject matter of
this Section 13 is covered by a change-in-control agreement or similar agreement
which is more favorable to the participant than this Section 13, such other
agreement shall govern to the extent applicable and to the extent inconsistent
herewith.
14. Definitions.
“EVA” means the economic value added to the Company during the Plan Year as
determined by the net operating profit in a particular Business Unit as
reflected on the Company’s books for internal reporting purposes, reduced by the
cost of capital.
“Business Unit” means any of the Company’s profit centers or any combination of
two or more of the profit centers, which comprise Genesco Inc.
The “Chief Executive Officer” means the president and chief executive officer of
the Company.
The “Company” means Genesco Inc. and any wholly owned subsidiary of Genesco Inc.
The “Compensation Committee” means the compensation committee of the board of
directors of the Company.
The “Plan” means this EVA Incentive Compensation Plan for the Plan Year.

7



--------------------------------------------------------------------------------



 



“Plan Year” means the fiscal year of the Company.
The “Senior Vice President-Strategy & Shared Services” means the Senior Vice
President-Strategy & Shared Services of Genesco Inc. or any person fulfilling
the functions of such office.
The “Management Committee” means executives of the Company with a direct
reporting relationship to the Chief Executive Officer.

8